Citation Nr: 1826340	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ankle disability. 

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3. Entitlement to an initial compensable rating for cervical polyp with menometrorrhagia and status post (SP) dilation and curettage (D&C) and endometrial ablation, with cervical dysplasia SP colposcopies with biopsy and cryotherapy (hereinafter "gynecological disability"). 


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1977 to September 1991 and from November 2002 to November 2003, to include service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A November 2014 rating decision, in pertinent part, granted the Veteran's claim for entitlement to service connection for PTSD and a gynecological disability.  The rating decision assigned a 50 percent disability evaluation for PTSD and a noncompensable disability evaluation for the Veteran's gynecological disability. The Veteran filed a timely notice of disagreement (NOD) in January 2015. A statement of the case (SOC) was issued in September June 2016. The Veteran substantially appealed the claim to the Board in July 2016.  The RO certified the Veteran's appeal in September 2016.  The Board has merged this appeal with the Veteran's claim for entitlement to service connection for a right ankle disability.  


FINDINGS OF FACT

1. The Veteran has not had a diagnosed right ankle disability at any time during the claim period.

2.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected gynecological disability was manifested by symptoms that included pelvic pressure and substantial uterine bleeding; however, the evidence does not demonstrate that her symptoms required continuous treatment.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an initial compensable rating for a gynecological disability have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.116, Diagnostic Code 7612 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Right Ankle Disability

The Veteran has claimed entitlement to service connection for a right ankle disability. 

Service treatment records (STR) are silent for any complaints of or treatment for a right ankle disability.  A review of the post-service evidence of record does not show that the Veteran has been diagnosed with or treated for a right ankle disability.  

A review of the post-service evidence of record shows that the Veteran receives treatment for various disabilities from both private providers and at the VA Medical Center.  A review of the treatment notes of record does not show that she has been diagnosed with a right ankle disability.  In fact, there is only one documented instance where the Veteran even reported right ankle pain in 2009; however, a diagnosis was not rendered at that time.  

In December 2010, the Veteran was afforded a VA examination of her claimed right ankle disability.  At that time, the examiner was unable to provide a determination of nature or etiology as the Veteran had a normal right ankle examination, and no disability was found.  The examiner noted the Veteran's condition was stable, and there were no current treatments.  The following were not shown upon examination: history of hospitalization or surgery; history of trauma to the right ankle; history of neoplasm; deformity; giving way; instability; pain; stiffness; weakness; incoordination; decreased speed of joint motion; episodes of dislocation or subluxation; locking episodes; effusion; inflammation; flare-ups; constitutional symptoms of arthritis; limitations on standing or walking; abnormal weight-bearing; loss of bone or part of a bone; inflammatory arthritis; ankylosis; pain on range of motion; or effects from a right ankle disability.  The examiner then opined the Veteran did not have a right ankle disability that was related to military service. 

While the Veteran is competent to report observable symptoms of a right ankle disability, she is not competent to provide a diagnosis of a right ankle disability for VA purposes or an opinion linking a diagnosed right ankle disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has a right ankle disability.  See 38 C.F.R. § 3.385 (2017).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right ankle disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Disability Rating - PTSD

The Veteran asserts that her symptoms of PTSD are worse than contemplated by the rating currently assigned.  

Of record is a January 2010 letter from the Veteran's private treatment provider, Dr. W.A.  In that letter, Dr. W.A. states that the Veteran has symptoms consistent with PTSD, as well as significant substance abuse.  Dr. W.A. found the Veteran to be a consistent and reliable historian.  The Veteran reported she had good relationships with her siblings and parents when growing up, and that she did not really have many friendships as a child.  She stated that her emotional support primarily came from her sister and husband.  Post-service, the Veteran had difficulty maintaining employment as a welder.  The Veteran reported difficulties at work, resulting in conflicts in the workplace.  However, she reported she had "excellent relationships with her supervisors and other authority figures."  The Veteran denied significant difficulties prior to her active service.  Subsequent to the events in September 2001, the Veteran reported that she was activated from her reserve unit, and spent 2 years of active service in Southwest Asia.  Since separation from active service, the Veteran endorsed having a "nervous stomach"; headaches; drinking alcohol daily to sleep; and gynecological problems.  She reported marrying in 1982 and divorcing 7 years later, with one daughter resulting from the marriage.  She stated that her first husband had been physically and emotionally abusive.  The Veteran reported she maintained a good relationship with her daughter, and had frequent contact.  She stated she married again in 2007, and reported some marital conflict, resulting in the couple spending the weekdays separately and only having contact on the weekends.  The Veteran endorsed heavy alcohol use beginning at the age of 21, and subsequent continued alcohol use since returning from deployment in Southwest Asia.  The Veteran stated that she exerted considerable steps to hide her alcohol consumption from others, denied withdrawal symptoms, and stated that it was to help her sleep.  She denied any drugs use or legal history.  During her active service, the Veteran reported she was raped by a service member, while another service member watched.  Dr. W.A. noted that the Veteran had intense anger and frustration at being in a war zone and having been raped by Americans.  She also reported exposure to bomb explosions during her time in Qatar and Kuwait.  She also reported exposure to injured individuals. She reported the onset of her psychological symptomatology to occur during her service in Iraq. 

Dr. W.A. noted that the Veteran experienced the following symptomatology: intrusive thoughts; nightmares; intermittent night sweats; cognitive and physiological responses to trauma cues; intensive avoidance of thoughts, feelings, conversations, activities, places, and people associated with her traumatic experiences; memory loss; markedly diminished interest and participation in military related activities; fear of being alone; feelings of detachments or estrangement; restricted range of affect; insomnia; difficulty with sleep onset; intermittent sleep disturbances; irritability; angry outbursts; concentration problems that negatively impacted her ability to study; hypervigilance; exaggerated startle response; anhedonia; weight gain; psychomotor agitation; fatigue; loss of energy; feelings of worthlessness; guilt; cognitive difficulties; a history of suicidal ideation, with a denial of current ideation; and panic attacks, that Dr. W.A. stated did not appear to meet the threshold for a diagnosis of panic disorder.  

Upon mental status examination, the Veteran was noted to be: easily engaged; reticent regarding direct discussion of her military experiences; have less than normal impulse control; had normal speech; had normal thought content; without suicidal or homicidal ideation; without perceptual abnormalities consistent with psychosis; blunt and stable affect; oriented to person, place, and time; had circumstantial speech occasionally falling below the normal limits; concentration falling below the normal limits; normal memory abilities; normal auditory working memory; normal remote memory; average intelligence; and normal judgment and insight.  Dr. W.A. found the Veteran's responses on the Psychological Assessment Results to be invalid and uninterpretable due to indications of deliberate distortion of the clinical picture, indicating a "cry for help" or an extreme or exaggerated negative evaluation of oneself and one's life.  

In sum, Dr. W.A. determined the Veteran's symptomatology was consistent with PTSD as well as significant substance abuse, with significant depressive symptoms noted.  Dr. W.A. found social and work-related functional impairments, with significant cognitive difficulties - specifically in the form of problems with attention and concentration.  A Global Assessment of Functioning scale (GAF) score of 52 was assigned indicating moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

At a December 2010 VA examination, the Veteran reported that she had been sexually abused as a child by a family member, but that her mother did not believe her.  She denied emotional, nervous, or alcohol abuse conditions during active service.  She reported holiday stress; feeling tearful; feeling alone; feelings of abandonment; isolation; weight gain; no contact with her husband; loss of libido; marital distress; and depression.  She reported issues with employment due to drinking.  She reported she had lived apart from her husband since 2008, and that she lived with her daughter in Florida.  She reported daily alcohol consumption to help her sleep.  

Upon mental status examination, the Veteran was clean; casually dressed; had tense psychomotor activity; cooperative; with full affect; tearful; sadly recounted history; with intact attention; oriented to person, time, and place; had unremarkable thought process and content; with no evidence of delusions; average intelligence; normal judgment and insight; no evidence of hallucinations; appropriate behavior; no obsessive or ritualistic behaviors; no suicidal or homicidal ideation; with panic attacks; fair impulse control; no episodes of violence; adequate hygiene; and normal memory.  The Veteran was noted to have recurrent distressing dreams of the event; psychological reactivity on exposure to internal or external cues of the traumatic event; persistent avoidance of stimuli associated with the trauma; numbing of general responsiveness; sleep difficulty; difficulty concentrating; clinically significant distress or impairment in social and occupational areas of functioning; nightmares; marital distress; financial distress; depression; daily alcohol abuse; and unresolved early childhood sexual trauma.  The Veteran was noted to have a good working relationship with her co-workers at the United States Postal Service and a problematic marriage.  The examiner opined the Veteran had reduced reliability and productivity due to her psychiatric symptomatology; specifically, the Veteran's depression was exacerbated by her ongoing marital distress, lack of social support, continued alcohol abuse, and unresolved issues related to her past sexual traumas. 

In August 2014, the Veteran was afforded another VA examination.  At that time, she reported only one incident of childhood sexual trauma, that she lived with her husband, that she used marijuana in the past, and that she had reduced her alcohol consumption within the prior year.  Upon mental status examination, the Veteran was neatly and casually dressed, tense, and not fully engaged.  She exhibited mild psychomotor agitation and was anxious with congruent affect, tearful at one time, had fluent and coherent speech, and had thoughts based in reality.  There was no evidence of delusions or hallucination; she denied suicidal or homicidal ideation; and she had good insight, unimpaired judgment, and good impulse control.  The examiner assigned diagnoses of PTSD and MDD.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

Of record is a December 2014 letter from the Veteran's private treatment provider, Dr. P.Y.  Dr. P.Y. stated that the Veteran's PTSD was "much worse than a 50% condition," with no supporting evidence.  Dr. P.Y. indicated an addendum may be submitted, but no such addendum exists of record. 

The Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD.  In this regard, there is no indication from the record that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran's private treatment provider, Dr. W.A., specifically noted that the Veteran's current symptoms of PTSD and MDD were moderate in nature with moderate difficulty in social, occupational, or school functioning.  Further, the December 2010 VA examiner opined the Veteran's had reduced reliability and productivity, and noted that the Veteran had good relationships with both her coworkers and her daughter.   The August 2014 VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  Moreover, the Veteran's private treatment provider, Dr. P.Y., offered no supporting evidence for his contention that the Veteran's symptomatology was worse than the currently assigned 50 percent rating.  There is no indication from the record that the Veteran had inability to maintain employment at any time during the period.  In fact, it was indicated in the record that the Veteran maintained regular employment and consistently maintained good working relationships.  There is no indication from the record that the Veteran was experiencing homicidal or suicidal ideation.  The Veteran reported that that her alcohol abuse had subsided, and while she experienced depression, the symptoms were not severe.  There is no indication from the treatment notes that the Veteran had any deficiencies in speech, judgement, or insight.  She has not been found to exhibit delusions or hallucinations.  The Veteran was also able to maintain a relationship with her daughter and had a friendly relationship with her husband, as reported in her August 2014 VA examination.  Accordingly, there is no indication from the record that the Veteran's symptoms were so severe as to cause deficiencies in most areas.  Therefore, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).   

Consideration has been given to assigning staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Increased Disability Rating - Gynecological Disability

The Veteran asserts that her symptoms of a gynecological disability are worse than contemplated by the rating currently assigned.  

A review of the Veteran's post-service treatment records shows treatment for gynecological problems, to include irregular menstrual cycles; vaginal pain; cervical polyp; fibroids; vaginosis; atrophic vaginitis; cervical dysplasia; vaginal discharge; pain with sexual intercourse; multiple yeast infections; vulvovaginitis with BV with treatment; pelvic pressure; and substantial uterine bleeding.  The medical evidence of record does not show that the Veteran took any medication for, or received any regular treatment for the previously listed problems. 

The Veteran was afforded a VA gynecological examination in June 2014.  At that time, the Veteran reported she had a lot of vaginal bleeding and discharge while in active service.  She stated she was recommended to undergo a procedure to "burn the lining of her uterus" to stop the bleeding and that she would not be able to have children.  During active service, she reported she had pain with sexual intercourse, denied sharp pains, and stated her period returned for a short period of time.  She reported she currently experienced pelvic pressure.  The treatment for her gynecological disability include "cervical polyp, menometrorrhagia, endometrial ablation [February 20, 2004]," and prior to February 2004 "multiple colpo[scopies] with biopsy and cryotherapy."  The Veteran did not require treatment or medications related to reproductive tract conditions.  The Veteran was assigned a diagnosis of "cervical dysplasia with S/P several colposcopies with biopsy and cryotherapy, cervical polyp with menometrorrhagia and SP D&C and endometrial ablation."  It was noted that the Veteran's gynecological disability impacted her ability to work; specifically, the Veteran was laid off from seasonal work in March 2014. 

The Board finds that the Veteran is not entitled to a compensable rating for a gynecological disability, because the evidence does not show that she required continuous treatment at any time during the appellate period.  In this regard, the June 2014 VA examiner specifically noted that the Veteran did not require treatment or medications related to her disability.  Further, the medical evidence of record does not show continuous treatment for a gynecological disability.  Moreover, the evidence of record does not show that the Veteran takes any medication related to her gynecological disability.  The Veteran's symptomatology has been consistent throughout the appellate period.  Therefore, a compensable rating is not warranted.  38 C.F.R. § 4.116, Diagnostic Codes 7612 (2017).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating than that discussed above.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an initial compensable rating for a gynecological disability is denied.



____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


